i          i       i                                                                          i       i       i




                                   MEMORANDUM OPINION

                                            No. 04-09-00193-CR

                           IN RE Guillermo RODRIGUEZ CASTANEDA

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: May 6, 2009

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On April 3, 2009, relator Guillermo Rodriguez Castaneda filed a petition for writ of

mandamus, seeking to compel the trial court to enter a nunc pro tunc order modifying his judgment

of conviction to reflect additional jail time credit. We requested a response from the respondent and

the real party in interest. The Honorable Oscar J. Hale, Jr. filed a response, agreeing with relator that

he is entitled to the additional jail credit he seeks. On April 27, 2009, the trial court signed an order

granting the the additional jail credit and a “2nd Amended Judgment of Conviction by Court,”

awarding relator a total of 1194 days of jail credit. Therefore, the petition for writ of mandamus is

now moot.




           … This proceeding arises out of Cause No. 2005-CRS-000494-D4, styled State of Texas v.Guillermo
           1

Castaneda Rodriguez, filed in the 406th Judicial District Court, W ebb County, Texas, the Honorable Oscar J. Hale
presiding.
                                                                       04-09-00193-CR




     Accordingly, we DENY the petition for writ of mandamus as MOOT.



                                                    PER CURIAM

DO NOT PUBLISH




                                         -2-